Citation Nr: 0627383	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD), currently on appeal from 
the initial determination.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 and from July 1971 to July 1974.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted service connection for PTSD 
and assigned a 50 percent disability rating.  

In February 2005, the veteran presented oral testimony before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  The veteran has identified 
relevant VA treatment records that have not been associated 
with the claims file.  The Board cannot make a decision on 
the veteran's claim until these records are associated with 
the claims file, to the extent possible.  

In his August 2002 claim for service connection, the veteran 
indicated that he had received treatment for PTSD at the 
Phoenix VA Medical Center (VAMC) since 1974.  However, in an 
October 2002 VA examination he reported no history of mental 
heath treatment.  The January 2004 VA examiner reported 
treatment for PTSD at the Phoenix VAMC in 2003.  The veteran 
testified at the February 2005 Board Hearing that he was 
undergoing treatment for PTSD at the Phoenix VAMC.  

The only VA outpatient records associated with claims file 
are dated February 13, 2005, and were submitted by the 
veteran's representative in March 2005.  Records generated by 
VA are constructively included within the record.  If records 
of VA treatment are material to the issue on appeal and are 
not included within the claims folder, a remand is necessary 
to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159 (2005).  On 
remand, the VA treatment records identified by the veteran 
must be obtained.  

Additionally, although the veteran underwent an examination 
for PTSD in January 2004, reexamination is required to 
determine the current severity of this disability.  See 38 
C.F.R. § 3.327 (2005).  During the February 2005 Board 
Hearing, the veteran testified that he hears voices related 
to events during service.  This is not a symptom referred to 
in any other evidence of record.  In view of this testimony, 
VA must afford the veteran another examination and obtain a 
medical opinion as such examination and opinion are necessary 
to make a decision on this claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records for 
PTSD from the Phoenix VAMC, dated from 
2002 forward.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for an appropriate VA 
examination by a psychiatrist.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims folder 
was reviewed.  

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are attributable to his service-
connected PTSD.  The examiner must conduct 
a detailed mental status examination and 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.

3.  Thereafter, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations.  If the 
decision remains adverse to the veteran, 
he should be provided a supplemental 
statement of the case.  Allow an 
appropriate period of time for response



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


